Citation Nr: 0704282	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  04-10 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to the assignment of an initial compensable 
rating prior to April 19, 2004 and to a rating in excess of 
10 percent thereafter for residuals of a right ankle 
fracture.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel





INTRODUCTION

The veteran had active service in the United States Army from 
July 1977 to November 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas, which granted service connection and 
assigned a zero percent rating for residuals of a fracture of 
the right ankle effective from January 28, 2003.  The veteran 
appealed for the assignment of an initial compensable rating.

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

In a decision entered in September 2006, the RO increased the 
rating for the veteran's right ankle disability to 10 
percent, effective from April 19, 2004.  As a 10 percent 
evaluation is not the maximum rating available for this 
disability, and the issue remaining on appeal includes 
entitlement to a compensable rating prior to April 19, 2004, 
the appeal continues.  AB v. Brown, 6 Vet App. 35 (1993).

This claim has previously been before the Board for 
adjudication, and was remanded in March 2006 for further 
procedural development.  All required actions have been 
taken.






FINDING OF FACT

1.  The veteran has a healed fracture of the right ankle 
that, from January 28, 2003 to April 19, 2004, was not 
productive of arthritis, limitation of motion or any other 
appreciable functional impairment.
2.  Since April 19, 2004, the veteran's residuals of a 
fracture of the right ankle include pain and no more than 
moderate limitation of motion.  


CONCLUSION OF LAW

1.  The criteria for an initial or staged compensable rating 
for residuals of a right ankle fracture, prior to April 19, 
2004, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5270, 5271 (2006).   

2.  The criteria for an initial or staged rating in excess of 
10 percent for residuals of a right ankle fracture, from 
April 19, 2004 forward, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.10, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5270, 5271 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112 (2004).

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In April 2003 and September 2006 letters, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in this case.  Significantly, the evidence does not 
show, nor does the veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  That is, there has been no plausible 
showing of how the essential fairness of the adjudication was 
affected.  See Mayfield v. Nicholson, 19 Vet. App. 103, 128, 
129 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (due process concerns with respect to VCAA notice must 
be pled with specificity).  

The veteran was notified of the evidence necessary to 
establish an increase in disability rating and the effective 
date of award should an increase be granted for his claim.  
This is in full compliance with VA's duty to assist the 
veteran as amended by recent jurisprudential precedent.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the Board finds that the veteran was fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The VA letters advised the veteran to let VA know 
of any information or evidence in his possession which would 
aid in the substantiation of his claim.  

VCAA notice was provided by the RO prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The veteran 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  Comprehensive examinations to evaluate the 
disability at issue were conducted, which resulted in 
findings that are adequate for rating purposes.  There is no 
further duty to provide an examination or medical opinion.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. §  4.7.

In determining the disability evaluation, VA has a duty to 
consider all possible regulations which may be potentially 
applicable based upon the assertions and issues raised in the 
record.  After such a consideration, VA must explain to the 
veteran the reasons and bases utilized in the government's 
decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).

In a case arising from an initial grant of service 
connection, the entire period, from service to present, is to 
be examined in determining a disability evaluation.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  In addition, one 
Diagnostic Code may be more appropriate than another based 
upon considerations such as the individual's relevant medical 
history, his diagnosis, or his associated demonstrative 
symptomatology.  Any change in a Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

For the ankle, moderate limitation of motion is rated 10 
percent, whereas marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  
The average normal range of motion of the ankle is from 20 
degrees of dorsiflexion to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II. 

Under Diagnostic Code 5270, a 20 percent rating is warranted 
for ankylosis of the ankle in plantar flexion less than 30 
degrees; ankylosis in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between 0 and 10 degrees warrants 
a 30 percent rating. Ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with an abduction, adduction, inversion 
or eversion deformity warrants a 40 percent evaluation. 38 
C.F.R. § 4.71a.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Analysis

The veteran applied for service connection for residuals of a 
fracture of the right ankle, and was given a noncompensable 
evaluation in an August 2003 rating decision.  The veteran 
took exception with the rating, filed a timely notice of 
disagreement, and the rating was subsequently increased to a 
10 percent effective from April 19, 2004.  The veteran 
maintains that his ankle condition is of greater severity 
than that contemplated by his current ratings.  

As noted above, as this is an appeal from an initial grant of 
service connection, the entire period, from service to 
present, will be examined in rating the veteran.  See 
Fenderson, supra.  

A review of the service medical records shows that the 
veteran injured his ankle in May 1980, while landing after a 
parachute exit from an aircraft.  He was treated for 
residuals of the ankle injury in July and August 1980, and 
while noted in his separation examination report, the 
physical examination at the time was negative for any 
abnormal objective findings pertaining to the right ankle.  

The record does not contain any indication of any evaluation 
or treatment for a right ankle condition until July 2003, 
when the veteran was afforded a comprehensive VA orthopedic 
examination.  In the report of this examination, the veteran 
was found to not exhibit "flare ups;" with pain, treated by 
acetaminophen, being the veteran's predominant symptom.  No 
bone disease, malunion, nonunion, false joint, deformity, 
tenderness, weakness, or ankylosis was noted.  Range of 
motion findings were within normal limits, and radiographic 
viewings indicated a healed fracture deformity of the distal 
shaft of the fibula, with an otherwise negative pathology for 
the right ankle.  From this, the RO assigned a noncompensable 
rating.  

Subsequent to the initial rating, the veteran was afforded a 
second VA examination on April 19, 2004.  In this 
examination, the veteran exhibited the following range of 
motion findings for his right ankle: dorsiflexion to 20 
degrees, plantar flexion limited to 30 out of 45 degrees, 
inversion limited to 20 out of 30 degrees, and eversion 
limited to 10 out of 20 degrees.  Additionally, the veteran's 
ankle did not suffer a loss of functional use with 
repetition.  Some tenderness in the ankle was noted, as well 
as pain and stiffness during prolonged standing or walking.  
The veteran did use a cane to ambulate, although gait was 
unaffected.  Radiographs again confirmed a healed fracture 
and the veteran was assessed as having residuals of a right 
ankle injury, as well as right Achilles tendonitis.  

The Board remanded this case in March 2006 for procedural 
development.  After this, the results of the April 2004 
examination were taken into account by the Appeals Management 
Center (AMC) and the veteran received his current 10 percent 
rating.  

The veteran's right ankle disability is rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  Under this code, the next highest evaluation 
of 20 percent, the maximum allowable under the regulation, is 
available for marked limitation of motion.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  The Board notes that the term 
"marked" is not defined by the regulatory language, and 
must be applied in a matter that is "equitable and just."  
See 38 C.F.R. § 4.2.  

The medical and X-ray evidence indicates that the veteran has 
a healed fracture of the right ankle without arthritis or 
other bone abnormality.  The absence of arthritis of the 
joint is significant during the first period of time in 
particular because arthritis with pain on motion, even 
without actual limitation of motion of the joint, would 
support a 10 percent rating.  As described earlier, 
Diagnostic Code 5003 essentially establishes three methods of 
evaluating degenerative arthritis that is established by X-
rays: (1) when there is a compensable degree of limitation of 
motion, (2) when there is a noncompensable degree of 
limitation of motion, and (3) when there is no limitation of 
motion.  Generally, when documented by X-rays, arthritis is 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the joint involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasms, or satisfactory 
evidence of painful motion.  Read together, Diagnostic Code 
5003 and 38 C.F.R. § 4.59 provide that painful motion due to 
degenerative arthritis, which is established by X-ray, is 
deemed to be limitation of motion and warrants the minimum 
compensable rating for the joint, even if there is no actual 
limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 
484, 488 (1991).  In this case, there is no X-ray evidence of 
arthritis of the right ankle or clinical evidence of 
limitation of motion, instability or any other appreciable 
functional impairment from January 28, 2003 to April 19, 
2004. 

Turning next to the second period of time at issue, the 
medical evidence does not show that the veteran's right ankle 
disability has been manifested by more than moderate 
limitation of motion since April 19, 2004.  While there are 
documented findings of limited motion, the veteran has not 
been found to be unable to ambulate, or to have weakness or 
fatigability on using his right ankle.  The Board notes that 
the veteran utilizes a cane as an assistive device.  The 
competent medical evidence, however, shows that his gait is 
normal, with pain during prolonged standing and walking being 
the predominant symptom.  In addition to this, multiple 
radiographic viewings confirm that the fracture of the right 
ankle is healed.  In light of these findings, the Board 
concludes that the veteran's current 10 percent rating, which 
contemplates a moderate impingement on range of motion, is 
most appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  

In reaching this determination, the Board notes its duty 
under DeLuca to consider additional factors such as 
functional loss of use, pain on motion, weakness, 
fatigability, and incoordination.  See DeLuca v. Brown, 8 
Vet. App. 202, 206 - 207 (1995).  The findings of both VA 
examinations of record do not suggest that the veteran 
experiences any of the factors established in the DeLuca 
decision.  Id.  That is, the medical evidence does not show 
that the veteran has pain or flare-ups of pain that results 
in limitation of motion of the right ankle, supported by 
objective findings, that would support a compensable rating 
prior to April 19, 2004 or additional limitation of motion of 
the ankle to a degree that would support a rating in excess 
of 10 percent thereafter.  Nor is there medical evidence to 
show that the veteran has weakness, fatigue, incoordination, 
flare-ups of such symptoms, or any other symptom or sign, 
that results in limitation of motion of the right ankle prior 
to April 19, 2004 or to additional limitation of motion to a 
degree that would support a rating in excess of 10 percent 
from that date forward.  

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine, however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
38 U.S.C.A. § 5107(b); see also, e.g., Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).


ORDER

Entitlement to an initial or staged compensable rating for 
residuals of a right ankle fracture prior to April 19, 2004, 
and to an initial or staged rating in excess of 10 percent 
thereafter, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


